Citation Nr: 1618209	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating based on limitation of motion of the right knee.

2.  Entitlement to restoration of a 30 percent rating based on limitation of motion of the left knee.

3.  Entitlement to restoration of a 10 percent rating based on instability of the right knee.

4.  Entitlement to an increased rating for instability of the left knee, including restoration of the 10 percent rating.

5.  Entitlement to an increased rating for radiculopathy of the right lower extremity, including restoration of the 10 percent rating.

6.  Entitlement to an increased rating for radiculopathy of the left lower extremity, including restoration of the 10 percent rating.

7.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

8.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of entitlement to service connection for a right shoulder disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	James Furman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979.   

This matter comes before the Board of Veterans' Appeals (Board) from May and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Travel Board hearing on his February 2009 Form 9.  In a January 2016 statement, the Veteran withdrew his request for a hearing.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 



FINDINGS OF FACT

1.  The evidence does not reflect any improvement in the range of extension of the Veteran's knees.

2.  The evidence does not reflect significant sustained improvement in the Veteran's instability of the right knee.


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating for limitation of motion of the right knee, effective from the effective date of the reduction, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  Restoration of the 30 percent rating for limitation of motion of the left knee, effective from the effective date of the reduction, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

3.  Restoration of the 10 percent rating for instability of the right knee, effective from the effective date of the reduction, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Requirements

Where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The veteran will be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

A copy of a rating decision proposing to reduce the Veteran's ratings for instability of the right knee and limitation of motion of the right and left knees was sent to the Veteran on July 25, 2007.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the current level and that he could request a predetermination hearing.  The letter and rating decision were sent to the wrong zip code.  On December 7, 2007, more than 60 days after the issuance of the July 2007 rating decision, the rating decision effectuating the reductions was issued.  The letter and rating decision were again sent to the wrong zip code.

In January 2008, the Veteran submitted a notice of disagreement with the December 2008 rating decision, including the decision to reduce the ratings.  The Veteran reported that he had not received a letter dated July 25, 2007, "due to moving and change of address."  He provided a new address.  

In February 2008, the Veteran submitted copies of letters sent by the RO to the wrong zip code.  The copies included a copy of the July 25, 2007, letter.  

The record clearly shows that the RO mailed the July 25, 2007, and December 7, 2007, letters to the wrong zip code.  Nonetheless, the Board finds the letters were delivered to the proper address of record.  The Board bases this finding on the Veteran's timely response to the December 2007 letter, his submission of his copy of the July 2007 letter, and the absence of evidence that either letter was "returned to sender."  The Veteran has reported that he did not receive the July 2007 letter, including in his January 2008 notice of disagreement.  Although the Veteran is competent to report this history, the Board finds this history is not credible because it is contradicted by the evidence that the Veteran received the July 2007 mailing, as demonstrated by the Veteran's submission of a copy of the July 2007 letter in February 2008.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.

The regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  Accordingly, making the reductions effective from March 1, 2008, was proper under the regulation.

The ratings for instability of the right knee and limitation of motion of the right and left knees were in effect since March 5, 2003.  Because the ratings were in effect fewer than five years, the provisions of 38 C.F.R. § 3.344 pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (2015) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in rating).

Evidentiary Basis for the Reductions

A.  Legal Criteria 

In this decision, the Board is not adjudicating the proper rating for any disability.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to, "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and "whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  In addition, it must be determined that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

A 10 percent rating is warranted for recurrent subluxation or lateral instability of a knee if it is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of a knee warrants a noncompensable rating if extension is limited to 5 degrees, a 10 percent rating if extension is limited to 10 degrees, a 20 percent rating if extension is limited to 15 degrees, and a 30 percent rating if extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

B.  Analysis 

A February 2004 rating decision awarded a 30 percent rating for each knee based on limitation of motion and a 10 percent rating for each knee based on instability.  The newly assigned ratings were based on a May 2003 VA examination record and VA treatment records.  The VA treatment records reviewed in the decision reveal findings of stable knees in March 2003.  The May 2003 examination record reveals the Veteran's history of instability of the knees, pain, stiffness, swelling, weakness, and occasional locking, fatigability, and lack of endurance.  The Veteran reported pain with standing, walking, movement, and bending, though he "continue[d] to have good range of motion."  He reported that using stairs was difficult.  He reported constant dull pain with episodic sharp, severe pain lasting 30 seconds.  The record indicates that the knee disabilities resulted in moderate to severe impact on the Veteran's usual occupation and daily activities.  Range of motion testing revealed that extension was painful from "-20" degrees to 0 degrees and flexion was painful from 120 to 125 degrees.  The record notes that the Veteran had additional limitation on stairs and after prolonged standing, walking, and weightbearing.  The Veteran reported that kneeling was not possible and that squatting was painful due to fatigue, pain, and lack of endurance.  There was no swelling, effusion, edema, or weakness.  There were mild laxity and instability.  There was no abnormal movement except when the Veteran tried to walk.  The Veteran reported giving out "at times."  He also reported guarding on the stairs or even ground due to weight-bearing.  Gait was limited and the Veteran used a cane. 

The RO's bases for the reduction were VA treatment records and March and October 2007 VA examination records.  The March 2007 VA examination record reveals the Veteran's history of pain, giving way, locking, and instability.  He denied flares or impact on his activities for self-care.  Examination revealed no edema, ecchymosis, erythema, or tenderness.  Lachman's, McMurray, and drawer tests were negative, and there was no laxity or instability.  There was mild varus deformity.  Range of motion testing revealed motion from 0 to 140 degrees with no additional limitation after repetition.  There was pain throughout motion.  The October 2007 VA "spine" examination record indicates that the Veteran was able to walk with no assistive device and that he pushed his rolling ice chest into the examining room with his legs without pain.  He reported that his knees pop and that he used the cane to stand up from the floor after a fall.  He reported that he walked an average of one mile per day with his case and using his ice chest.  

The October 2007 VA "joints" examination record reveals the Veteran's history of constant knee pain and no feeling on the sides of either knee.  He reported that he could not walk but the examiner noted that the Veteran pushed the ice chest easily back and forth with his legs without pain.  Range of motion testing revealed motion from 0 to 140 degrees without pain.  Stability was normal.  McMurray's, Lachman's, and drawer tests were negative.  There were no weakness specific to either knee and no guarding, effusion, or swelling.  The examiner noted that repetitive squats did not decrease range of motion or joint function and that the Veteran walked "ok" in the room.  

A March 2008 VA examination record reveals range of motion from 0 to 140 degrees.  There was increased laxity on the right medial side with valgus/varus stress testing. 

After review of the evidence, the Board finds the evidence does not support the reduction of the ratings from 30 percent to 10 percent based on limitation of extension for either knee.  In this regard, the Board notes that the 2003 and 2008 examinations both depict extension to 0 degrees, albeit with pain.  There is no indication of an improvement in the Veteran's range of extension.  Accordingly, restoration of a 30 percent rating based on limitation of extension for each knee disability, from the effective the date of the reduction, is warranted.

The Board further finds the evidence does not support the reduction of the 10 percent rating based on instability of the right knee disability.  Specifically, the Board finds that there was not adequate evidence of sustained improvement in the Veteran's right knee stability to warrant a reduction.  Although March and October 2007 VA examination records indicate that stability testing was normal, a March 2008 VA examination record indicates that there was instability of the right knee.  The Board finds the March 2008 VA examination record suggests there was not sustained or persistent improvement in the right knee's stability so as to warrant a reduction.  Accordingly, restoration of a 10 percent rating based on instability for the right knee, from the effective the date of the reduction, is warranted.



      (CONTINUED ON NEXT PAGE)

ORDER

Restoration of a rating of 30 percent for limitation of motion of the right knee, from the effective date of the reduction, is granted.

Restoration of a rating of 30 percent for limitation of motion of the left knee, from the effective date of the reduction, is granted.

Restoration of a rating of 10 percent for instability of the right knee, from the effective date of the reduction, is granted.


REMAND

The record indicates that the Veteran filed for benefits from the Social Security Administration (SSA).  See, e.g., March 2011 record request.  Records in the possession of the SSA could be supportive of the appellant's claims.  Thus, further development to obtain those records is in order.

Additionally, a review of the record reveals that the Veteran underwent VA examination in September 2014.  The examination record includes findings pertinent to the issues on appeal.  This evidence has not been considered by the originating agency.  The originating agency must consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake any other development it determines to be warranted.

3.  Then, readjudicate the issues remaining on appeal, with consideration of all evidence associated with the record since the August 2009 supplemental statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


